     Case 2:19-cv-07962-RGK-MRW Document 15 Filed 03/06/20 Page 1 of 2 Page ID #:43

 1    Amy L. B. Ginsburg (275805)
      Kimmel & Silverman, P.C.
 2    30 East Butler Pike
      Ambler, PA 19002
 3
      Telephone: 215-540-8888
 4
      teamkimmel@creditlaw.com
      Attorney for Plaintiff
 5
      Thomas F. Landers (SBN 207335)
 6    Matthew T. Arvizu (SBN 313933)
      Solomon Ward Seidenwurm & Smith, LLP
 7    401 B Street, Suite 1200
      San Diego, California 92101
 8    Telephone: 619-231-0303
      tlanders@swsslaw.com
 9
      marvizu@swsslaw.com
      Attorneys for Defendant
10

11
                            IN THE UNITED STATES DISTRICT COURT
12                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

13    TOMMIE DONALDSON,               §
                                      §
14               Plaintiff,           §                   Civil Action No. 2:19-cv-07962 RGK-
                                      §                   MRW
15               v.                   §
                                      §
16    FULL CIRCLE FINANCIAL SERVICES, §
      LLC,                            §
17
                                      §
                 Defendant.           §
18
                                      §
19

20                                     STIPULATION TO DISMISS

21
      TO THE CLERK:
22
             Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal
23
      with prejudice and with each party to bear its own costs and attorneys fees.
24

25

26

27

28                                                  -1-

                                          STIPULATION FOR DISMISSAL

                                                                                     5:19-cv-00339-RGK-SP
     Case 2:19-cv-07962-RGK-MRW Document 15 Filed 03/06/20 Page 2 of 2 Page ID #:44

 1      /s/ Thomas F. Landers                             /S/ Amy L. Bennecoff Ginsburg
         Thomas F. Landers, Esq.                           Amy L. Bennecoff Ginsburg Esq.
 2
         Matthew T. Arvizu, Esq.                           Kimmel & Silverman, P.C.
 3       Solomon Ward Seidenwurm & Smith, LLP              30 East Butler Pike
         401 B Street, Suite 1200                          Ambler, PA 19002
 4       San Diego, California 92101                       Phone: (215) 540-8888
         Telephone: 619-231-0303                           Fax: (215) 540-8817
 5       tlanders@swsslaw.com                              Email: aginsburg@creditlaw.com
         marvizu@swsslaw.com                               Attorney for the Plaintiff
 6       Attorneys for Defendant
                                                           Date: March 6, 2020
 7       Date: March 6, 2020
 8

 9

10
                                     CERTIFICATE OF SERVICE

11           I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct copy of

12    the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF

13    system:

14
         Thomas F. Landers, Esq.
15       Matthew T. Arvizu, Esq.
         Solomon Ward Seidenwurm & Smith, LLP
16       401 B Street, Suite 1200
         San Diego, California 92101
17
         tlanders@swsslaw.com
18
         marvizu@swsslaw.com
         Attorneys for Defendant
19

20

21    DATED: March 6, 2020                        /s/ Amy L. Bennecoff Ginsburg
                                                  Amy L. Bennecoff Ginsburg Esq.
22                                                Kimmel & Silverman, P.C.
                                                  30 East Butler Pike
23
                                                  Ambler, PA 19002
24
                                                  Tel: 215-540-8888
                                                  Fax: 215-540-8817
25                                                Email: teamkimmel@creditlaw.com
                                                  Attorney for Plaintiff
26

27

28                                                 -2-

                                         STIPULATION FOR DISMISSAL

                                                                                    5:19-cv-00339-RGK-SP
